Citation Nr: 1624013	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for recurrent right shoulder dislocations and subluxations prior to February 6, 2015.

2.  Entitlement to a disability rating in excess of 20 percent for recurrent right shoulder dislocations and subluxations beginning February 6, 2015. 

3.  Entitlement to an initial disability rating in excess of 10 percent for low back strain prior to February 6, 2015.

4.  Entitlement to a disability rating in excess of 10 percent for low back strain beginning February 6, 2015. 

5.  Entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 2000 to January 2002 and from February 2005 to April 2008 with additional service in the Army Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1. Prior to February 6, 2015, the Veteran's service-connected right shoulder disorder was manifested by malunion of the clavicle and full range of motion, with endrange tightness during abduction and forward flexion testing. 

2.  Beginning February 6, 2015, the Veteran's service-connected  right shoulder disorder is manifested by malunion of the clavicle and abduction to 90 degrees. 

3.  Prior to February 6, 2015, the Veteran's low back strain, diagnosed as a lumbosacral strain, is manifested by soreness and pain, with full range of motion. 

4.  Beginning February 6, 2015, the Veteran's low back strain is manifested by forward flexion of 0 to 60 degrees after repetitive use, but no unfavorable ankylosis or radiculopathy.

5.  At no time during the pendency of the appeal has the Veteran had multiple noncompensable service-connected disabilities in combination with no other service-connected disabilities that have a compensable disability rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for recurrent right shoulder dislocations and subluxations prior to February 6, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203, 5201 (2015).

2.  The criteria for a rating in excess of 20 percent for recurrent right shoulder dislocations and subluxations for the period beginning February 6, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203, 5201 (2015).

3.  The criteria for a rating in excess of 10 percent for low back strain prior to February 6, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for a rating in excess of 20 percent for low back strain beginning February 6, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

5.  The criteria for a 10 percent rating based on multiple noncompensable service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.324 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Recurrent Right Shoulder Dislocations And Subluxations

The Veteran's right shoulder disorder, diagnosed as a labral tear and a glenohumeral joint dislocation, is currently rated as 10 percent disabling prior to February 6, 2015, and 20 percent disabling beginning February 6, 2015.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Service connection for recurrent right shoulder dislocations and subluxations was granted by a rating decision in August 2008, and a 10 percent rating was subsequently assigned, effective April 28, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203.  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2015).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2005).  The hyphenated diagnostic code in this case indicates that the Veteran's service-connected right shoulder disorder is being rated by analogy to impairment of the clavicle.

A shoulder dislocation involves an impairment of the clavicle and is evaluated either under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5203 or 5201.  Pursuant to Diagnostic Code 5203, a 10 percent disability rating is warranted for malunion of the clavicle, or nonunion of the clavicle without loose movement. 38 C.F.R. § 4.71a, Diagnostic Code 5203.  A maximum 20 percent disability rating is warranted for nonunion of the clavicle with loose movement, or dislocation of the clavicle.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Pursuant to Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of either arm to shoulder level, or limitation of motion of the minor arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent disability rating is warranted for limitation of motion of the minor arm to 25 degrees from the side, or limitation of motion of the major arm to midway between the side and shoulder level.  Id.  A 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  Id.

The Veteran was afforded a VA examination in connection with his right shoulder disorder claim in May 2008.  During the examination, he reported that he injured his right shoulder while in service in March 2005, when he slipped and fell on his right arm.  He also reported that since that initial injury, he had experienced dislocations of his right shoulder, with increasing frequency.  With regards to the range of motion in his right shoulder, he stated that he had almost complete range of motion except that he was not comfortable raising his arm above 90 degrees for fear of dislocating the shoulder.  The physical examination confirmed full range of motion of the right shoulder, except that the examiner noted a tight endrange during abduction and forward flexion testing.  The examiner diagnosed recurrent right shoulder dislocations and subluxations, post-2005 injury.  The examiner opined that the right shoulder disorder had a moderate impact on the Veteran's ability to exercise, do chores, and participate in sports activities. 

An arthrogram, conducted in July 2008 at the University of Iowa Hospital and Clinic, revealed a superior labral tear from anterior to posterior (slap).  The examiner commented that the findings suggested a chronic injury, with scarring to the posterior band of the inferior glenohumeral ligament. 

VA treatment records dated from June 2008 to August 2014 document continued complaints of and treatment for pain associated with the right shoulder. 

The Veteran submitted a lay statement in January 2014 from B. O., who stated he had known the Veteran since 2011 when they began working together as fellow employees.  B. O. stated he witnessed the Veteran wincing in pain after using his shoulder, especially when reaching over his head.  B. O. also stated that the Veteran often complained of experiencing locking up and popping of his shoulder. 

In a letter received by VA in January 2014, M. D. stated that he had known the Veteran since early childhood and also briefly served with the Veteran while in service.  Although M. D. did not state anything specific about the Veteran's right shoulder, M. D. did assert that the Veteran had numerous health issues after being discharged from the military that he did not have prior to entering. 

At a VA examination in February 2015, the Veteran reported that use of his right shoulder increased the pain he experienced and that he was unable to lift his right arm above shoulder level.  He also reported that his right shoulder frequently dislocated and that he popped the shoulder back into place himself.  Flexion of the right shoulder was 0 to 140 degrees, abduction was 0 to 135 degrees, external rotation was 0 to 85 degrees, and internal rotation was 0 to 90 degrees.  After repetitive use, flexion was 0 to 100 degrees, abduction was 0 to 90 degrees, external rotation was 0 to 85 degrees, and internal rotation was 0 to 80 degrees.  

The examiner found that this range of motion contributed to a reduced ability to lift and move the shoulder around.  The examiner also noted pain and popping over the joint space on palpation of the right shoulder.  No ankylosis was noted.  The examiner found a positive Hawkins' Impingement Test, a negative Empty-can, External Rotation/Infraspinatus Strength, and Lift-off Subscapularis Tests.  The examiner noted frequent episodes of guarding of movement at the shoulder level, which reflected the Veteran's history of dislocations of the glenohumeral joint.  The examiner found that the Veteran was limited in the ability to lift above the shoulder level, as well as lifting greater than 25 pounds with the right shoulder. 

As previously noted, the Veteran's service-connected right shoulder disorder has been assigned a 10 percent rating for the period from April 28, 2008 to February 5, 2015 and a 20 percent rating from February 6, 2016.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, in order to qualify for a 20 percent rating, the evidence would have to demonstrate nonunion of the clavicle with loose movement, or dislocation of the clavicle, neither of which is reflected in the record.  Accordingly, the Board finds that a higher disability rating is not warranted pursuant to Diagnostic Code 5203 for any distinct period during the pendency of this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203; Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). . 

The Board has also considered whether a higher disability rating is warranted based on limitation of motion of the left upper extremity.  On the May 2008 VA examination, the examiner reported that the Veteran had full range of motion in his right shoulder, except that there was tightness endrange during the abduction and forward flexion tests.  This warrants a noncompensable rating pursuant to Diagnostic Code 5201.  However, on the February 2015 VA examination, left shoulder abduction was to 90 degrees, or shoulder level.  This degree of limitation of motion caused by the Veteran's service-connected right shoulder disorder warrants a 20 percent disability rating from February 6, 2015, the date of the VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 2501.  A higher rating of thirty percent under Diagnostic Code 2501 is only warranted for abduction midway between side and shoulder level, which the evidence does not show.  

The Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of sixty percent.  During the entire appeal period, the Veteran acknowledged flare-ups, which were precipitated by lifting his arm above a certain point or lifting weight of 25 pounds or more.  The record does not demonstrate that the Veteran's pain, to include pain during flare-ups, caused additional functional limitation beyond that noted on range of motion testing or rising to the level of the equivalent of nonunion of the clavicle with loose movement, or dislocation of the clavicle, or abduction midway between side and shoulder level.  The February 2015 VA examiner found that the Veteran's functional impairment included a reduced ability to lift and move the shoulder around.  Even accounting for limitations of the Veteran's range of motion of his right shoulder, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's right shoulder disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture for the Veteran's right shoulder disorder is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, prior to February 6, 2015, the Veteran's right shoulder disorder is manifested by malunion of the clavicle and full range of motion with tightness endrange during abduction and forward flexion testing.   Beginning February 6, 2015, the Veteran's service-connected  right shoulder disorder is manifested by malunion of the clavicle and abduction to 90 degrees. .  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 10 percent and 20 percent staged ratings.  Evaluations in excess of the currently assigned ratings are provided for certain manifestations of the Veteran's right shoulder disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203, 5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's increased rating claim for his right shoulder disorder; however, as the preponderance of the evidence is against disability ratings in excess of those continued or assigned herein, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


Low Back Disorder

The Veteran's low back disorder, diagnosed as a lumbosacral strain, is currently rated as 10 percent disabling prior to February 6, 2015, and 20 percent disabling from February 6, 2015.  

Lumbosacral strain is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, which permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever results in the higher evaluation.  

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees; combined range of motion less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula. 

In a VA examination in May 2008, the Veteran reported that he first experienced back pain when he moved a rubberized floor mat while in service between 2000 and 2002.  He also reported that since that initial injury, he had reinjured his back doing heavy lifting, including an instance in 2008 during physical training, when he took a step and felt intense pain.  With regards to the range of motion in his low back, he stated that he had "ok" range of motion, with flare ups of pain associated with increased physical workload.  No radiculopathy was reported.  A physical examination confirmed that he had full range of motion of the thoracolumbar spine, with no pain, tenderness, or ankylosis.  Upon repetitive use, the examiner noted no loss of motion due to pain, fatigue, incoordination, or weakness.  The examiner diagnosed recurrent low back strains.  The examiner opined that the low back disorder only had a functional impact on his daily activities when his back was sore. 

VA treatment records dated from June 2008 to August 2014 document continued complaints of and treatment for low back pain. 

According to B. O.'s lay statement, the Veteran would often wince in pain and grab his back when bending over. 

At a VA examination in February 2015, the Veteran reported that his back pain flared up after sitting for more than 15 minutes or bending over; however, he stated that the pain did not prevent him from walking.  Forward flexion of the low back was 0 to 75 degrees, extension was 0 to 20 degrees, right lateral flexion was 0 to 30 degrees, left lateral flexion was 0 to 30 degrees, right lateral rotation was 0 to 30 degrees, and left lateral rotation was 0 to 30 degrees.  The examiner noted pain on forward flexion and extension testing.  After repetitive use, forward flexion was 0 to 60 degrees, extension was 0 to 15 degrees, right lateral flexion was 0 to 30 degrees, left lateral flexion was 0 to 30 degrees, right lateral rotation was 0 to 30 degrees, and left lateral rotation was 0 to 30 degrees.  The examiner noted muscle spasm but found that they did not result in abnormal gait or abnormal spinal contour.  The examiner did not find any radiculopathy, intervertebral disc syndrome, or ankylosis.  The February 2015 examiner opined that the Veteran could perform a desk job but would need to reposition frequently to avoid experiencing pain.  The examiner also found that the Veteran would be limited in lifting anything greater than 25 pounds. 

As previously noted, the Veteran's service-connected low back disorder has been assigned a 10 percent rating for the period prior to February 6, 2015 and a 20 percent rating beginning February 6, 2015.  On the May 2008 VA examination, the Veteran had full range of motion of his lumbosacral spine, no muscle spasms, guarding, localized tenderness, ankylosis, or intervertebral disc syndrome.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, a noncompensable rating for the period prior to February 6, 2015 is appropriate.  Nevertheless, the Board will not disturb the assigned 10 percent rating.  

On the February 6, 2015 VA examination, range of motion testing revealed forward flexion of 0 to 60 degrees after repetitive use, which corresponds to a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula; see also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 40 percent rating requires forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, which is not reflected in the record.  Furthermore, intervertebral disc syndrome has not been shown by the medical evidence or record, nor have any associated neurological findings been shown.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1); see also Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Accordingly, the Board finds that the current 20 percent rating beginning February 6, 2015 is appropriate. 

The Board has also considered whether extraschedular consideration is warranted for the Veteran's service connected low back disorder, but finds that the disability picture for the Veteran's low back disorder is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  The Veteran's service-connected low back strain was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to February 6, 2015, the Veteran's low back strain, diagnosed as a lumbosacral strain, is manifested by soreness and pain, with full range of motion.  Beginning February 6, 2015, the Veteran's low back strain is manifested by forward flexion of 0 to 60 degrees after repetitive use, but no unfavorable ankylosis or radiculopathy.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by currently assigned disability ratings.  Evaluations in excess those assigned are provided for certain manifestations of low back strain, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back strain, the evidence shows no distinct periods of time during the appeal period other than those currently assigned, when the Veteran's service-connected low back strain varied to such an extent that a rating greater or less than those assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for increased ratings for his service-connected low back strain, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. § 3.324

A veteran with two or more separate, permanent, service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, shall be awarded a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

Pursuant to the March 2016 rating decision, compensable ratings disability ratings have been assigned for his service-connected disorders, with effective dates from the date of his initial claim.  Accordingly, the provisions of 38 C.F.R. § 3.324 are prohibited by law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, a 10 percent rating under 38 C.F.R. § 3.324 is denied. 



	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for right shoulder disorder prior to February 6, 2015 is denied. 

A rating in excess of 20 percent for right shoulder disorder beginning February 6, 2015 is denied. 

A rating in excess of 10 percent for low back disorder prior to February 6, 2015 is denied. 

A rating in excess of 20 percent for low back shoulder disorder beginning February 6, 2015 is denied. 

A 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


